Exhibit 10.10

MGM Growth Properties LLC

2016 DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

MGM Growth Properties LLC, a Delaware limited liability company (the “Company”),
hereby establishes this nonqualified deferred compensation plan for (i) members
of the Board of Directors of the Company and (ii) members of any Affiliate
Board, in each case, who are not employees or officers of the Company and its
Affiliates (“Non-Employee Directors”), which plan is known as the MGM Growth
Properties LLC 2016 Deferred Compensation Plan for Non-Employee Directors (the
“Plan”). The purpose of the Plan is to enhance the Company’s and its Affiliates’
ability to attract and retain Non-Employee Directors whose training, experience
and ability will promote the interests of the Company and to directly align the
interests of such Non-Employee Directors with the interests of the Company’s
shareholders. The Plan is designed to permit Non-Employee Directors to defer the
receipt of all or a portion of the compensation otherwise payable to them for
services to the Company.

The Plan is effective as of April 18, 2016 (the “Effective Date”). The Plan is
intended to be, and shall be administered as, an unfunded plan maintained for
the purpose of providing deferred compensation for the Non-Employee Directors
and, as such, is not an “employee benefit plan” within the meaning of Title I of
ERISA (as defined below).

ARTICLE I

DEFINITIONS

1.1 “Administrator” means the administrator that has been appointed by the Board
pursuant to Article V of the Plan.

1.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, a partnership or a limited liability company), that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the corporation or other entity in question.

1.3 “Affiliate Board” means the board of directors, board of managers or similar
administrative body of any Affiliate of the Company.

1.4 “Board” means the Board of Directors of the Company or such committee
thereof (for avoidance of doubt, comprised solely of one or more members of the
Board of Directors of the Company) to which the Board of Directors of the
Company delegates one or more of its obligations, responsibilities and
authorities under the Plan from time to time.

1.5 “Cash Fees” shall have the meaning set forth in Section 3.2(b) of the Plan.

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

1.7 “Company” means MGM Growth Properties LLC.



--------------------------------------------------------------------------------

1.8 “Deferred Compensation Accounts” shall have the meaning set forth in Article
III of the Plan.

1.9 “Deferred Share Unit” shall have the meaning set forth in Section 3.3 of the
Plan.

1.10 “Dividend Equivalent Amount” shall have the meaning set forth in
Section 3.3(f)(ii) of the Plan.

1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.12 “Fees” includes all fee income payable to Non-Employee Directors for their
service on the Board, including, but not limited to (a) annual retainer fees
(whether paid in equity (including RSUs) or cash) and (b) compensation that may
be payable to such Non-Employee Directors for serving on any of the committees
of the Board, as chairperson of any of the committees of the Board or as Lead
Director. The term “Fees” does not include travel payments that may be made to
such Non-Employee Directors as a result of attending meetings of the Board or
payments that constitute reimbursement for expenses incurred by a Non-Employee
Director in connection with his or her services to the Board. Notwithstanding
anything herein to the contrary, fee income payable to Non-Employee Directors
for their service to Affiliate Boards shall not be considered “Fees” for
purposes of this Plan unless approved by the Board.

1.13 “Measurement Fund” shall have the meaning set forth in Section 3.3 of the
Plan.

1.14 “Participant” means a Non-Employee Director (and, if applicable, his or her
beneficiaries) who has elected to participate in the Plan.

1.15 “Plan Year” means (a) initially, the period commencing on the Effective
Date and terminating on December 31, 2016, and (b) thereafter, each full or
partial calendar year during which this Plan is in effect.

1.16 “Restricted Share Unit” or “RSU” means an award granted to a Non-Employee
Director who is a member of either the Board or an Affiliate Board pursuant to
Article 8 of the Company’s 2016 Omnibus Incentive Plan, as amended from time to
time, in consideration of the Participant’s past or expected future provision of
services to the Company.

1.17 “Service End Date” means the first day of the month following the month in
which the Participant terminates his or her services as a Non-Employee Director.

1.18 “Share” means a share of Class A common shares representing limited
liability company interests of the Company.

1.19 “Subsidiary” means any corporation, limited liability company or
partnership in which the Company owns, directly or indirectly, more than 50% of
the total combined voting power of all classes of stock of such corporation or
of the capital interest or profits interest of such partnership.

 

2



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION REQUIREMENTS

2.1 Eligibility. All Non-Employee Directors are eligible to participate in the
Plan. A Non-Employee Director will be deemed a Participant in the Plan if he or
she defers all or a portion of the RSUs and/or other Fees to be earned during a
Plan Year as provided herein.

2.2 Elections.

(a) General Rules.

(i) Annual Election. The election to defer all or a portion of the Participant’s
RSUs and/or other Fees for the next Plan Year, as well as the election of the
form and timing of any distributions on the Participant’s behalf with respect to
the amount deferred during such Plan Year, shall be made by submitting an
election form, whether written or electronic (as determined by the Board from
time to time and in its sole discretion), to the Board or its designee not later
than the last day immediately preceding such Plan Year, and shall become
effective on the date such election form is thus delivered.

(ii) First Plan Year. In the case of a Non-Employee Director who first becomes
eligible to participate in the Plan on the Effective Date, any election to defer
all or a portion of the Non-Employee Director’s RSUs and/or other Fees for the
Plan Year commencing on the Effective Date, as well as any election as to the
form and timing of any distributions on the Non-Employee Director’s behalf with
respect to the amount deferred during the Plan Year commencing on the Effective
Date, shall be made by submitting an election form, whether written or
electronic (as determined by the Board from time to time and in its sole
discretion), to the Board or its designee not later than the Effective Date, and
shall become effective on the date such election form is thus delivered;
provided, however, that with respect to any such initial election, no RSUs
and/or other Fees attributable to the period before which the election is made
and becomes effective are eligible for deferral under this Plan.

(iii) Newly Eligible Non-Employee Director. In the case of a Non-Employee
Director who first becomes eligible during a Plan Year other than as set forth
in Section 2(a)(ii) hereof, any election to defer all or a portion of the
Non-Employee Director’s RSUs and/or other Fees for the then-current Plan Year,
as well as any election as to the form and timing of any distributions on the
Non-Employee Director’s behalf with respect to the amount deferred during such
Plan Year, shall be made by submitting an election form, whether written or
electronic (as determined by the Board from time to time and in its sole
discretion), to the Board or its designee not later than thirty (30) days after
such Non-Employee Director first becomes eligible to participate in this Plan,
and shall become effective on the date such election is thus delivered;
provided, however, that with respect to any such initial election, no RSUs
and/or other Fees attributable to the

 

3



--------------------------------------------------------------------------------

period before which the election is made and becomes effective are eligible for
deferral under this Plan.

(iv) Election Irrevocable. Any election made pursuant to Section 2(a)(i),
(ii) or (iii) shall be irrevocable from and following the date it becomes
effective except as set forth below.

(b) Amendment of Election Form. Each Participant may amend his or her election
forms with respect to his or her Deferred Compensation Account balance (i) to
change the previously-elected form of distribution in respect of all
distributions under the Plan to another distribution form permitted under
Section 4.1, or (ii) to change the starting date for commencement of all
payments under the Plan to another definitely determinable date, provided,
however that such election shall be made in the manner specified by the Company.
Notwithstanding the foregoing, to be effective, any election made pursuant to
this Section 2.2(b) must satisfy the following conditions: (x) it must be made
at least twelve months prior to the date as of which distribution to the
Participant in respect of his or her Deferred Compensation Account would
otherwise have been made to the Participant and (y) it must defer the
commencement date of distribution to the Participant in respect of his or her
Deferred Compensation Account for at least five (5) years from the date that
would have applied absent such election.

ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

3.1 Establishment of Deferred Compensation Accounts. An account shall be
established for each Participant which shall be designated as his or her
Deferred Compensation Account. Each Participant’s Deferred Compensation Account
may be sub-allocated as a recordkeeping matter and accounting convenience, but
the Company shall not be required to segregate any amounts credited to the
Deferred Compensation Accounts in any manner or in any form, except in its sole
discretion.

3.2 Crediting Deferred Compensation Accounts.

(a) Crediting of RSUs to Deferred Compensation Accounts. Upon the execution of a
valid election form pursuant to Section 2.2(a) with respect to the deferral of
RSUs, such deferred RSUs shall be credited to the Participant’s Deferred
Compensation Accounts as of the date the award would have otherwise vested.

(b) Crediting of Other Fees to Deferred Compensation Accounts. Upon the
execution of a valid election form pursuant to Section 2.2(a) with respect to
the deferral of Fees other than RSUs attributable to services performed by the
Participant in the next Plan Year (such Fees referred to herein as “Cash Fees”),
such Fees shall be credited to the Participant’s Deferred Compensation Accounts
on the last day of the fiscal quarter to which such Fees relate.

3.3 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the Board, in
its sole discretion,

 

4



--------------------------------------------------------------------------------

amounts shall be credited or debited to a Participant’s Deferred Compensation
Account in accordance with the following rules:

(a) Election of Measurement Funds. Solely with respect to (i) Cash Fees deferred
under the Plan and (ii) Dividend Equivalent Amounts, a Participant may elect, on
an election form provided by the Board, one or more Measurement Fund(s) (as
described in Section 3.3(c)) to be used to determine the additional amounts to
be credited or debited to the Participant’s Deferred Compensation Account. A
Participant may elect to add or delete one or more available Measurement Fund(s)
to be used to determine the additional amounts to be credited or debited to the
Participant’s Deferred Compensation Account, or, other than with respect to
changes between the Company share fund and any other Measurement Fund, to change
the portion of the Cash Fees and/or Dividend Equivalent Amounts deferred under
the Participant’s Deferred Compensation Account allocated to each previously or
newly elected Measurement Fund. A Participant may elect to make such a change by
submitting an election form, whether written or electronic (as determined by the
Board from time to time and in its sole discretion), to the Board or its
designee. Any election so made and accepted by the Board shall apply no later
than the third business day following the Board’s acceptance of the election.
Any such election shall continue to apply to Cash Fees and/or Dividend
Equivalent Amounts deferred under the Participant’s Deferred Compensation
Account, unless subsequently changed in accordance with this Section 3.3(a).
Once an election has been made to allocate deferred Cash Fees and/or Dividend
Equivalent Amounts to the Company share fund, the Participant shall not be
permitted to change such election to allocate such Cash Fees and/or Dividend
Equivalent Amounts to a different Measurement Fund.

(b) Proportionate Allocation. In making any election described in Section 3.3(a)
with respect to Cash Fees, the Participant shall specify on the election form,
in increments of one percentage point (1%), the percentage of the Cash Fees
deferred under the Participant’s Deferred Compensation Account to be allocated
to a Measurement Fund (as if the Participant were making an investment in that
Measurement Fund with that portion of the Participant’s Deferred Compensation
Account). In making any election described in Section 3.3(a) with respect to
Dividend Equivalent Amounts, the Participant shall specify on the election form
that one hundred percent (100%) of all Dividend Equivalent Amounts are to be
allocated to a Measurement Fund (as if the Participant were making an investment
in that Measurement Fund with the entirety of all Dividend Equivalent Amounts
within the Participant’s Deferred Compensation Account).

(c) Measurement Funds. A Participant may elect one or more measurement funds
(the “Measurement Funds”) from among those selected by the Board for the purpose
of crediting or debiting additional amounts to the Participant’s Deferred
Compensation Account. Measurement Funds selected by the Board may include one or
more mutual funds, a fixed interest crediting rate formula, a Company share fund
and/or other investment alternatives. As necessary, the Board may, in its sole
discretion, discontinue, substitute or add Measurement Funds. Each such action
will take effect as of the first day of the calendar quarter that follows by
thirty (30) days or more the day on which the Board gives Participants advance
written notice of such change, unless such advance notice cannot be given due to
reasons beyond the control of the Board, in which case notice of the change
shall be given as soon as administratively practical. In selecting the
Measurement Funds that are available from time to time, neither the Board nor
the Company shall be liable to any Participant for such selection or adding,
deleting or continuing any available Measurement Fund. The Participant shall
bear full responsibility for all results associated with the Participant’s
selection of Measurement Funds under this Section 3.3, and the Company shall
have no responsibility or liability with respect to the Participant’s selection
of such Measurement Funds.

 

5



--------------------------------------------------------------------------------

(d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be reasonably determined by the Board.
The portion of a Participant’s Deferred Compensation Account that relates to
Cash Fees and/or Dividend Equivalent Amounts deferred under the Plan shall be
credited or debited on a daily basis based on the performance of each
Measurement Fund selected by the Participant.

(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to the Participant’s Deferred Compensation Account thereof,
the calculation of additional amounts and the crediting or debiting of such
amounts to a Participant’s Deferred Compensation Account shall not be considered
or construed in any manner as an actual investment of the Participant’s Deferred
Compensation Account in any such Measurement Fund. In the event that the
Company, in its sole discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Deferred
Compensation Account shall at all times be a bookkeeping entry only and shall
not represent any investment made on the Participant’s behalf by the Company;
and the Participant shall at all times remain an unsecured creditor of the
Company.

(f) Deferred Share Units. (i) With respect to the portion of a Participant’s
Deferred Compensation Account attributable to deferred RSUs and the portion of a
Participant’s Deferred Compensation Account attributable to Cash Fees and/or
Dividend Equivalent Amounts for which the Measurement Fund selected is the
Company share fund, such amounts will be deemed invested in deferred share units
that are intended to mirror the performance of Shares, with each deferred share
unit the equivalent of one Share (“Deferred Share Units”). Any such Deferred
Share Units attributable to Cash Fees and/or Dividend Equivalent Amounts shall
be treated as Restricted Share Units (which, for avoidance of doubt, have been
granted pursuant to Article 8 of the Company’s 2016 Omnibus Incentive Plan, as
amended from time to time, subject to a period of restriction). Such amounts
will be credited under the Plan as if the Participant had actually purchased
Shares on the date of such deferral. (ii) If dividends on the Shares are
declared while a Participant holds Deferred Share Units in his or her Deferred
Compensation Account, additional amounts (“Dividend Equivalent Amounts”) will be
credited to such Participant’s Deferred Compensation Account as follows: (A) If
a Participant has elected to have Dividend Equivalent Amounts credited to the
Company share fund, then additional Deferred Share Units will be credited to
such Participant’s Deferred Compensation Account in the following manner. First,
a notional value equal to the cash value of dividends that would be paid upon
the same number of whole Shares as the Participant has Deferred Share Units in
his or her Deferred Compensation Account on the dividend crediting date (e.g.,
the date such dividend is payable) will be calculated. Second, as of the same
date, such notional value will be deemed to be allocated to the Participant’s
Deferred Compensation Account and credited to a corresponding number of Deferred
Share Units to such Deferred Compensation Account (in whole or fractional
units), as soon as administratively practicable. (B) If a Participant has
elected to have Dividend Equivalent Amounts credited to a Measurement Fund other
than the Company share fund, then additional amounts will be credited to such
Participant’s Deferred Compensation Account in the following manner. First, a
notional value equal to the cash value of dividends that would be paid upon the
same number of whole Shares as the Participant has Deferred Share Units in his
or her Deferred Compensation Account on the dividend crediting date (e.g., the
date such dividend is payable) will be calculated. Second, as of the same date,
such notional value will be deemed to be allocated to the Participant’s Deferred
Compensation Account and credited to the applicable Measurement Fund (other than
the Company share fund) elected by the Participant, as soon as administratively
practicable. (iii) For the avoidance of doubt, deferred RSUs must always be
hypothetically invested in Deferred Share Units; however, although Cash Fees and
Dividend Equivalent Amounts deferred under the Plan may be hypothetically
invested in any of the Measurement Funds, including Deferred Share Units, once
invested in Deferred Share Units, deferred Cash Fees and Dividend Equivalent
Amounts may not be transferred to any other Measurement Funds.

(g) Valuation of Deferred Compensation Account. With respect to any distribution
for a Participant’s Deferred Compensation Account as provided for in Article IV
of the Plan, the aggregate value of any such distribution shall be valued as of
the date of distribution.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS FROM THE PLAN

4.1 Timing and Form of Distribution. The Company shall pay to the Participant
(or, in the event of the Participant’s death, to the Participant’s designated
beneficiary) a sum equal to the amount then standing to his or her credit in his
or her Deferred Compensation Account (plus earnings or losses as provided for
under Section 3.3 herein), in the following manner:

(a) Lump Sum or Installment Payments. Payments shall be made in a lump sum, or
in installments (to the extent made available by the Administrator), as elected
by the Participant in his or her deferral election form, to begin within 90 days
following the Participant’s Service End Date. In the event an installment option
is chosen, such installments shall be as nearly equal as practicable and shall
continue even if the Participant again serves on the Board. The form of
distribution for that portion of a Participant’s Deferred Compensation Account
deemed invested in Deferred Share Units shall be Shares; provided, that any
fractional Shares shall be paid in cash. The form of distribution for that
portion of a Participant’s Deferred Compensation Account deemed invested in
Measurement Fund(s) other than Deferred Share Units shall be cash.

(b) Small Account Balances – Lump Sum Payout. Notwithstanding the foregoing, in
the event the amount scheduled for distribution on or following the
Participant’s Service End Date in installments (rather than lump sum) is ten
thousand dollars ($10,000) or less at the time distributions would commence by
reason of the application of this Section 4.1(b), payment of such portion of
Participant’s Deferred Compensation Account balance shall be made in a single
lump sum within 90 days of the date such distribution would otherwise have
commenced, notwithstanding the form of benefit payment elected by the
Participant.

(c) Normal Form of Benefits. In the event no election is made pursuant to this
Article IV, payments shall be made in lump sum within 90 days following the
Participant’s Service End Date.

(d) Death of Participant. Notwithstanding the above, if the Participant dies
(either before payments commence from the Plan or while such payments are being
made), the balance of the Participant’s Deferred Compensation Account shall
immediately become due and payable in one lump sum to the Participant’s
beneficiary or, if no beneficiary is designated or then living, to the
Participant’s estate within 90 days of the date of the Participant’s death.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1 Administration of the Plan. The Board shall appoint an Administrator to
administer the Plan, which Administrator shall be comprised of one or more
executive officers of the Company. The Administrator shall maintain such
procedures and records as will enable the Administrator to determine the
Participants and their beneficiaries who are entitled to receive benefits under
the Plan and the amounts thereof.

 

7



--------------------------------------------------------------------------------

5.2 General Powers of Administration. The Board shall have the exclusive right,
power, and authority to interpret, in its sole discretion, any and all of the
provisions of the Plan; to resolve any ambiguity or inconsistency or provide for
any omission under the Plan; and to consider and decide conclusively any
questions (whether of fact or otherwise) arising in connection with the
administration of the Plan or any claim for benefits arising under the Plan. Any
decision or action of the Board or the Administrator shall be conclusive and
binding on the Company and the Participants. The Plan is designed to comply with
the applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder, and shall be administered and construed to the maximum
extent possible consistent with the requirements of such Section and such
regulations.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment of the Plan. The Administrator shall have the authority to adopt
minor amendments to the Plan without prior approval by the Board that:

(a) are necessary or advisable for purposes of complying with applicable laws
and regulations;

(b) relate to administrative practices under the Plan (including, but not
limited to, the establishment of any procedures or processes or accounts related
to the distribution of Shares or other amounts under the Plan); or

(c) have an insubstantial financial effect on the Plan.

The Board shall have the authority to adopt any other amendments to the Plan not
encompassed under the terms of the preceding sentence. Any such amendments must
be made by written instrument, and notice of such amendments shall be provided
as soon as practicable to Participants after their adoption.

6.2 Limitations on Amendment or Termination of the Plan. The Company reserves
the right to amend or terminate the Plan in any respect and at any time, without
the consent of Participants or beneficiaries; provided, however, that the
following conditions with respect to such amendment or termination must be
satisfied in order for such amendment or termination to be binding and in
effect:

(a) Such amendment or termination must be made pursuant to a written resolution
of the Board which is approved thereafter by the Board; and

(b) Such amendment or termination resolution may not adversely affect the rights
of any Participant or beneficiary to receive benefits earned and accrued under
the Plan prior to such amendment or termination; provided, however, that the
following shall not be deemed to violate this provision:

(i) any acceleration of payments of amounts accrued under the Plan by action of
the Board or by operation of the Plan’s terms; or

 

8



--------------------------------------------------------------------------------

(ii) any decision by the Board to limit participation (or other features of the
Plan) prospectively under the Plan.

ARTICLE VII

GENERAL PROVISIONS

7.1 Shares Issued Under the Plan. Any Shares that are distributed under the Plan
in accordance with Article IV shall be funded from the share pool available
under the Company’s 2016 Omnibus Incentive Plan, as amended from time to time,
or any other equity incentive plan of the Company. No shares shall be separately
issuable under the Plan.

7.2 Participant’s Rights Unsecured and Unfunded. This Plan is an unfunded plan
maintained primarily to provide deferred compensation benefits for Non-Employee
Directors, and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, no assets of the Company shall be segregated or
earmarked to represent the liability for accrued benefits under the Plan.
Amounts referenced in Participant account statements are only recordkeeping
devices reflecting such liability for accrued benefits, and do not reflect any
actual amounts credited. The right of a Participant (or his or her Beneficiary)
to receive a payment hereunder shall be an unsecured claim against the general
assets of the Company or any successor to the Company. All payments under the
Plan shall be made from the general funds of the Company or any successor. The
Company is not required to set aside money or any other property to fund its
obligations under the Plan, and all amounts that may be set aside by the Company
prior to the distribution of account balances under the terms of the Plan remain
the property of the Company (or, if applicable, any successor). Notwithstanding
the foregoing, nothing in this Section 7.2 shall preclude the Company, in its
sole discretion, from establishing a “rabbi trust” or other vehicle in
connection with the operation of this Plan, provided that no such action shall
cause the Plan to fail to be an unfunded plan designed to provide deferred
compensation benefits for Non-Employee Directors within the meaning of Title I
of ERISA.

7.3 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

7.4 No Creation of Employee Rights; Plan is Not A Contract of Employment.
Participation in the Plan shall not be construed to give or deem any Participant
to be an employee of the Company. This Plan shall not constitute a contract of
employment between the Company and any Participant.

7.5 Non-Alienation Provision. No interest of any person or entity in, or right
to receive a benefit or distribution under, the Plan shall be subject in any
manner to sale, transfer, anticipation, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

9



--------------------------------------------------------------------------------

7.6 Applicable Law; Severability. The Plan shall be construed and administered
under the laws of the State of Delaware, except to the extent that such laws are
preempted by ERISA, if applicable. In the event any provision of this Plan shall
be determined to be illegal or invalid for any reason, the remaining portion(s)
shall continue in full force and effect as if such illegal or invalid provision
had never been included herein.

7.7 No Impact on Other Benefits. Amounts accrued under the Plan shall not be
included in a Participant’s compensation for purposes of calculating benefits
under any other plan, program or arrangement sponsored by the Company.

7.8 Incapacity of Recipient. If a Participant or other beneficiary entitled to a
distribution under the Plan is living under guardianship or conservatorship,
distributions payable under the terms of the Plan to such Participant or
beneficiary shall be paid to his or her appointed guardian or conservator and
such payment shall be a complete discharge of any liability of the Company under
the Plan.

7.9 Usage of Terms and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.

*        *        *

 

10